DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiment according to figure 4 in the reply filed on 12/7/2022 is acknowledged. Claims 9, 14 and 15 are withdrawn as being directed to the non-elected embodiments according to figures 6 and 9. 

Claim Objections
Claim 1 is objected to because of the following informalities:  “the encoder sensor side” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not understood what the claim is intended to mean.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5-8, 11, 12, 16, 18 and 19 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Samoto et al. (2005/0195242).

Regarding claim 5, Samoto teaches an image forming apparatus, comprising: 
a carriage (fig. 5, item 41) that is movable in a main scan direction (fig. 15, in/out of page) and includes a head mount (fig. 15, item 4) and a sensor attachment (fig. , 
a head to discharge droplets being mounted to the head mount (see fig. 15), and 
an encoder sensor ([0061], note that a sensor is required to read strip 47) that extends downward from a bottom surface of the sensor attachment to read an encoder scale (see fig. 15, note that sensor extends downward); 
a guide (fig. 15, item 53) that is to slidably guide the carriage and that is disposed along the main scan direction (see fig. 15), 
wherein a portion of the guide (fig. 15, portion of guide 53 making contact with item 60) is disposed along the main scan direction (see fig. 15) and parallel to a direction perpendicular to a sub scan direction (fig. 15, direction A) that is perpendicular to the main scan direction (see fig. 15), 
wherein the portion of the guide extends downward from and slidably contacting the carriage (see fig. 15); and 
a partition (fig. 15, portion of item 23 making contact with item 55b) that is separated from the guide (note that, as defined above, the portion of the guide and the partition are separated from each other), 
wherein the carriage is movable relative to the partition (see fig. 15), the portion of the guide and the partition are disposed between the head mount and the encoder sensor in the sub scan direction (fig. 15) and the partition has, between the head mount and the encoder sensor, a first face (fig. 15, face of partition generally facing left on page) facing the encoder sensor Side and a second face (fig. 15, face of partition generally facing right on page), opposite to the first face, facing the head mount side (see fig. 15), and 
the portion of the guide and the encoder sensor overlap in  the sub scan direction (see fig. 15). 

Regarding claim 2, Samoto teaches the image forming apparatus as claimed in claim 1, wherein the partition is disposed parallel to the main scan direction and parallel to the direction perpendicular to the sub scan direction (Note that the partition is a three-dimensional component which does not itself have a direction. Thus, any dimension of the partition could be said to be parallel to any other dimension).

Regarding claim 3, Samoto teaches the image forming apparatus as claimed in claim 1, wherein the partition is provided across an entirety of the main scan direction in the image forming apparatus (see fig. 15).

Regarding claim 5, Samoto teaches the image forming apparatus of claim 1, wherein the partition extends along the main scan direction and has a length in a vertical direction perpendicular to the main and sub scan directions (Note that the partition is a three-dimensional component which does not itself have a direction. All three-dimensional objects can be said to have a length in all directions. Thus, any dimension of the partition could be said to have a length in any dimension).

Regarding claim 6, Samoto teaches the image forming apparatus of claim 1, wherein the head mount includes a first sliding part that slidably contacts the guide adjacent to the portion of the guide in the sub scan direction and includes a second sliding part below the first sliding part that slidably contacts the guide (see fig. 15).

Regarding claim 7, Samoto teaches the image forming apparatus of claim 1, wherein the head extends downward from a bottom surface of the head mount (see fig. 15).

Regarding claim 8, Samoto teaches the The image forming apparatus of claim 1, wherein the first face and the second face of the partition extend along the main scanning direction (Note that any face in figure 15 can be said to “extend along” the main scanning direction) .

Regarding claim 11, Samoto teaches the image forming apparatus of claim 1, wherein the head mount includes a first sliding part in contact with the guide in a side-by-side manner with respect to the guide along the sub scan direction, and a second sliding part, below the first sliding part, in contact with the guide (see fig. 15, Note that any two portions of item 60 in contact with item 53 could be used to defined the first sliding part and the second sliding part). 

Regarding claim 12, Samoto teaches the image forming apparatus of claim 1, wherein the partition is another body with respect to a cover, is on an underside of the cover, and extends toward a carriage cover (see 112 rejection).

Regarding claim 16, Samoto teaches the image forming apparatus of claim 1, wherein the encoder sensor does not overlap the partition in the sub scan direction (see fig. 15).

Regarding claim 18, Samoto teaches the image forming apparatus as claimed in claim 1, wherein the portion of the guide is disposed between the head and the encoder sensor in the sub scan direction (see fig. 15).

Regarding claim 19, Samoto teaches the image forming apparatus as claimed in claim 1, further comprising:
a conveyance part configured to convey a recording medium to which an image is formed as a result of the head discharging the droplets to the recording medium, the conveyance part conveying the recording medium in the sub scan direction (see figs. 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4, 10, 13 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikeda (6,834,925).

Regarding claim 4, Samoto teaches the image forming apparatus of claim 1. Samoto does not teach wherein the partition is provided in a concave portion of an upper cover of the carriage. Ikeda teaches a partition member that meets the limitation (Ikeda, see figs. 2, 7, Note that partition member 82 is provided in concave portion of lever 581 of carriage cover). It would have been obvious to add a partition member of the type disclosed by Ikeda to the device disclosed by Samoto because doing so would allow for both guide surfaces of the printer to be located on one side of the carriage in the sub scanning direction thereby allowing for other components to be fit into the now-vacant side of the carriage.

Regarding claim 10, Samoto teaches the image forming apparatus of claim 1. Samoto does not teach wherein  an entirety of the partition is disposed between the head mount and the encoder sensor in the sub scan direction. Ikeda teaches this (Ikeda, see fig. 2, Note partition 82 between sensor 101 and head mount 50 in the sub scanning direction).  It would have been obvious to add a partition member of the type disclosed by Ikeda to the device disclosed by Samoto because doing so would allow for both guide surfaces of the printer to be located on one side of the carriage in the sub scanning direction thereby allowing for other components to be fit into the now-vacant side of the carriage.

Regarding claim 13, Samoto teaches the image forming apparatus of claim 1. Samoto does not teach wherein the partition is above the head mount and the encoder sensor in a vertical direction. Ikeda teaches this (Ikeda, see figs. 2, 7, Note partition member 82). It would have been obvious to add a partition member of the type disclosed by Ikeda to the device disclosed by Samoto because doing so would allow for both guide surfaces of the printer to be located on one side of the carriage in the sub scanning direction thereby allowing for other components to be fit into the now-vacant side of the carriage.

Regarding claim 17, Samoto teaches the image forming apparatus of claim 1. Samoto does not teach wherein, in the sub scan direction, the head mount, the partition, the guide, and the encoder scale are arranged in that order. Ikeda teaches this (Ikdea, see fig. 2, Note that the center of head mount 7, the downward projection of partition member 82, the center of guide 81 and the encoder scale 102 are arranged in that order in the sub scan direction). It would have been obvious to add a partition member of the type disclosed by Ikeda to the device disclosed by Samoto because doing so would allow for both guide surfaces of the printer to be located on one side of the carriage in the sub scanning direction thereby allowing for other components to be fit into the now-vacant side of the carriage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853